Citation Nr: 1753304	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1978 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, in a July 2008 rating decision, the Veteran was denied service connection for Osgood-schlatter's disease of the bilateral knees, bilateral hearing loss, and tinnitus.  The Veteran submitted a notice of disagreement in August 2008.  The RO prepared and mailed the Veteran a statement of the case on April 27, 2009.  It was returned by the U.S. Postal Service as undeliverable on May 1, 2009.  A new statement of the case was re-sent on June 19, 2009.  In the interim, the Veteran submitted statements on June 1, 2009 that disagreed with the RO decision for denial of the claims.  See June 2009 Correspondence and VA Form 21-4138 Statement in Support of Claim.  Notwithstanding, the RO determined that a substantive appeal was not filed, and the July 2008 rating decision became final.  

In May 2010, the Veteran requested that the claims be re-opened.  In an August 2010 rating decision, the RO determined that the Veteran did not submit new and material evidence and denied service connection for bilateral knee disability, bilateral hearing loss, and tinnitus.

The Board finds the Veteran's June 2009 statements to be in response to the April 2009 statement of the case, and to be construed as a substantive appeal of the July 2008 rating decision.  Therefore, the Board further finds the Veteran perfected his appeal in June 2009.  Thus, as the appeal was perfected in a timely fashion, new and material evidence is not required, and a decision will be considered on the merits of the case. 

During the pendency of this appeal, in a June 2017 rating decision, the RO granted service connection for the bilateral knee disability.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his bilateral knee disability, such claim is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACTS

1.  The medical evidence demonstrates that the Veteran's has current bilateral hearing loss disability and tinnitus for VA compensation purposes.

2.  The Veteran was exposed to loud noise (acoustic trauma) while serving as an aircrew life support specialist during service.

3.  The medical evidence demonstrates that the Veteran experienced bilateral hearing loss during service.

4.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability and tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed diagnosis of sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) are for consideration.  See Walker, supra.  Tinnitus is not considered a chronic disease, and, therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) are not for consideration

Certain chronic disabilities, to include sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss, which he maintains was caused by noise exposure from jet engines in service.  

The Veteran's DD Form 214 demonstrates the Veteran's military occupational specialty (MOS) was an aircrew life support specialist.  The Veteran reported working near the flight line without protective hearing equipment.  The Board finds the Veteran's statements regarding exposure to loud noise during service credible. Additionally, his MOS supports noise exposure during service.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service. 

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A VA audiogram was conducted in June 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
20
LEFT
10
15
15
25
15

The Veteran's speech recognition score was 88 percent for the right ear and 84 percent for the left ear.  The report indicated a history of noise exposure.  The Veteran also reported a ringing in one or both ears, approximately three to four times per week.  The Veteran was diagnosed with bilateral mild sensorineural hearing loss.  The examiner indicated that after discharge, the Veteran worked in an office and had not been exposed to hazardous noise.  The examiner opined that it was less likely as not that the Veteran hearing loss was due to noise exposure as the air conduction thresholds did not resemble a noise etiology pattern.  The examiner further opined that the Veteran's tinnitus was less likely as not a result of noise exposure in service, because the Veteran was unable to recall the date of its onset.

In July 2017, a VA audiogram was conducted and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
30
LEFT
25
25
25
30
25

The Veteran's speech recognition score was 96 percent for the right ear and 94 percent for the left ear.  The Veteran was diagnosed with sensorineural hearing loss in the right ear only.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of service, as the threshold pattern was not characteristic of a noise etiology.  Furthermore, the examiner found that that Veteran's tinnitus did not occur in service because the Veteran did not know the date of its onset.  

Analysis 

The Board finds that hearing impairment was shown in service and a current hearing loss disability is noted, and resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.

VA received the Veteran's service connection claim in May 2008.  

With regard to the question of a current disability, the medical evidence shows that the Veteran was diagnosed with bilateral hearing loss in the June 2008 VA audio examination.  Although the July 2017 VA audiogram indicated hearing loss in the left ear, hearing loss for VA purposes was only shown in the right ear.  Nevertheless, service connection maybe warranted for the left ear if the disability was present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran was diagnosed with bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 during the claim period, the first element of a current disability is met.

There is also evidence of an in-service injury.  Review of the service treatment records (STRs) indicates that during the September 1978 entrance examination, an audiogram was conducted and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The examination indicated normal hearing at the time of entrance.  Conversely, during the July 1984 separation examination, an audiogram was conducted and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
30
30
LEFT
50
40
35
30
25

The July 1984 service separation examination revealed elevated pure tone thresholds and evidence of bilateral hearing loss for VA disability purposes.  

While the June 2008 audiologist conceded the Veteran's exposure to noise, the examiner opined that the Veteran's bilateral hearing loss and tinnitus was less likely as not related to noise exposure, as the threshold results did not resemble a noise etiology pattern.   Similarly, the audiologist in the July 2017 VA compensation examination opined that the Veteran's hearing loss was less likely as not due to an in-service event as the air conduction results were not characteristic of a noise etiology.  

However, the Board finds these opinions to be of limited probative value as the examiners did not address the medical evidence of the Veteran's hearing loss at the time of separation from service and it's relation to the conceded noise exposure.  

Accordingly, because the evidence that supports the claim (in-service hearing impairment and current hearing loss) and the evidence that weighs against the claim (negative medical opinions but did not consider in-service hearing impairment) are in relative equipoise, resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral hearing loss had its onset in service; therefore, service connection for hearing loss is warranted.

Tinnitus

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran maintains that he has tinnitus as a result of the conceded noise exposure in-service.  

There is evidence of current tinnitus.  As noted above, in the June 2008 VA audio examination, the Veteran reported ringing in one or both ears three to four times a week.  See also, July 2017 VA examination.  Bilateral hearing loss was also diagnosed during the examination.  Further, the Board notes that tinnitus is a condition capable of lay observation. 

In the May 2008 VA Form 21-526 Veteran's Application for Compensation, the Veteran indicated his tinnitus began sometime in 1980.  Despite being unable to recall the date of onset during the June 2008 VA audio examination, the Veteran maintained that his tinnitus is a result of working on the flight line.  In a June 2009 correspondence the Veteran stated that he "never complained of this condition...but suffered from the condition."  Furthermore, the Veteran's representative asserts that despite being unable to recall when the tinnitus began, the Veteran's medical condition can still be service connected.  See October 2017 Representative's Written Brief ("the onset of tinnitus may be gradual or sudden, and Veterans are often unable to report when their symptoms began.")

The Veteran has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service.  The Veteran is competent to report his own experiences.  There is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements credible.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has found his statements that it manifested in service and persisted since that time competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, therefore, service connection for tinnitus is granted.

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
L. M. BARNARD
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


